PER CURIAM.
We affirm the revocation of the appellant’s probation because the trial court did not abuse its discretion. Bell v. State, 643 So.2d 674, 675 (Fla. 1st DCA 1994). The appellant’s remaining claims are without merit because the appellant accepted the benefits associated with his sentence. Huff v. State, 672 So.2d 634, 635 (Fla. 1st DCA 1996)(holding that even though the appellant’s original suspended sentence may have been improper, it was not reversible error because the appellant received the benefits of the improper sentence).
AFFIRMED.
BARFIELD, VAN NORTWICK and POLSTON, JJ., concur.